                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


IAN WALLACE,                                      )
                                                  )
               Plaintiff,                         )
                                                  )
      v.                                          )           No. 4:18-CV-396 CAS
                                                  )
PHARMA MEDICA RESEARCH, INC.,                     )
and UNKNOWN PERSONS employed or                   )
contracted by Pharma Medica Research, Inc.,       )
                                                  )
               Defendants.                        )


                                    ORDER OF DISMISSAL

       This matter is before the Court on review of the file. By Memorandum and Order dated

August 16, 2018 the Court granted Plaintiff Ian Wallace’s (“Plaintiff”) Motion to Compel

Defendant Pharma Medica Research, Inc. to respond to certain of Plaintiff’s Interrogatories and

Requests for Production of Documents, for the purpose of ascertaining the identity and citizenship

of the “Unknown Persons” defendants. (Doc. 15). The Court ordered Plaintiff to file an

amended complaint by September 26, 2018 that alleged sufficient jurisdictional facts as to all

defendants named therein, as the Court could not determine whether complete diversity of

citizenship existed among the parties. The Memorandum and Order further stated, “Failure to

comply timely and fully with this Order will result in dismissal of this action without prejudice for

lack of subject matter jurisdiction.” (Doc. 15 at 7). As of the date of this Order, Plaintiff has not

filed an amended complaint or communicated otherwise responded to the Court.
       Accordingly,

       IT IS HEREBY ORDERED that this matter is DISMISSED without prejudice for lack

of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3); 28 U.S.C. § 1332(a)(1).




                                                 CHARLES A. SHAW
                                                 UNITED STATES DISTRICT JUDGE

Dated this 3rd day of October, 2018.
